Citation Nr: 0411093	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  99-08 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to November 13, 1997 for 
the assignment of a 100 percent evaluation for the service-
connected ischemic heart disease as a residual of beriberi.


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1941 to May 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision by the RO which 
increased the rating for the service-connected ischemic heart 
disease as a residual of beriberi to 100 percent, effective from 
January 12, 1998.  The veteran disagreed with the effective date 
of the assignment of the 100 percent rating.

Then, in an April 2000 rating decision, the RO granted an earlier 
effective date of November 13, 1997 for the assignment of the 100 
percent rating for the service-connected ischemic heart disease as 
a residual of beriberi.  As the award is not a complete grant of 
benefits, the issue remains in appellate status.  See AB v. Brown, 
6 Vet. App. 35 (1993).


REMAND

Historically, service connection for ischemic heart disease was 
originally granted in a June 1996 rating decision and an initial 
rating of 30 percent was assigned, effective from March 25, 1996, 
the date of receipt of his claim.  The veteran timely appealed the 
30 percent rating assigned.

In November 1997, the veteran submitted a claim of entitlement to 
a total disability rating based on individual unemployability due 
to service-connected disability (TDIU).  

In an August 1998 rating decision, the RO increased the rating to 
100 percent for the service-connected ischemic heart disease as a 
residual of beriberi, effective on January 12, 1998.  The RO 
explained that the effective date of the 100 percent rating was 
set at January 12, 1998 because that date was the effective date 
of the new, liberalizing rating criteria pertaining to the 
cardiovascular system.

The veteran was dissatisfied with the effective date for the 
assignment of the 100 percent rating for the service-connected 
ischemic heart disease as a residual of beriberi and submitted a 
timely Notice of Disagreement in this regard.  

Then, in an April 2000 rating decision, the RO granted an earlier 
effective date of November 13, 1997 for the assignment of the 
increased rating to 100 percent for the service-connected ischemic 
heart disease as a residual of beriberi.  The RO explained that an 
earlier effective date of November 13, 1997 was assignable, based 
on a difference of opinion standard, because the veteran's 
informal claim for a TDIU was received at the RO on November 13, 
1997.  As noted herein above, as the award is not a complete grant 
of benefits, the issue remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993)

At the outset, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were recently 
amended with the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim that 
is not well grounded).  

This change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance Act 
of 2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  

The regulations implementing the VCAA are codified at 38 C.F.R. § 
§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except as specifically 
noted, the new regulations are effective November 9, 2000.

The Court has held that section 5103(a), as amended by the VCAA 
and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do so.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) (2003).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify the 
veteran as to the laws and regulations governing his appeal, to 
provide notice as to the type of evidence necessary to 
substantiate the claim, to provide notice of the veteran's 
responsibility to provide evidence, and to provide notice of the 
actions taken by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As noted herein above, the RO has not issued a VCAA notice letter 
to the veteran in connection with the claim on appeal.  The Board 
is aware that a letter of this type was issued to the veteran in 
July 2001; however, the July 2001 VCAA notice letter addressed 
only the issues of entitlement to special monthly compensation for 
aid and attendance and/or housebound benefits.  

The RO must therefore make certain that all necessary development 
and required assistance to the veteran per the directives of VCAA 
and Quartuccio is completed before returning the case to the 
Board.  In particular, the RO must inform the veteran of the VCAA, 
notify the veteran as to the laws and regulations governing 

his appeal, provide notice as to the type of evidence necessary to 
substantiate the claim, provide notice of the veteran's 
responsibility to provide evidence, provide notice of the actions 
taken by VA and request that he provide any evidence in his 
possession that pertains to the claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically provide notice to the appellant, 
consistent with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002), 38 C.F.R. § 3.159(b) and Quartuccio, that informs the 
claimant (1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the information 
and evidence that the claimant is expected to provide.  
Furthermore, in compliance with the explicit requirement of § 
3.159(b) and the implicit requirement of section 5103(a), on 
remand VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (West 2002) (emphasis added).  

2.  After undertaking any further development deemed essential in 
addition to that specified above, the RO should readjudicate the 
claim of entitlement to an effective date prior to November 13, 
1997 for the assignment of a 100 percent rating for the service-
connected ischemic heart disease as a residual of beriberi.  If 
the benefit requested on appeal is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations pertinent to the claim 
currently on appeal.  A reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



